Citation Nr: 0027089	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-08 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for degenerative arthritis, lumbar spine.

2.  Entitlement to an increased (compensable) rating for 
shell fragment wound, right buttock.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active service from July 1966 to February 
1970 and from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 1998 and June 1998 rating 
decisions by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The January 1998 rating decision granted service connection 
for a low back disability and assigned a 40 percent 
evaluation, effective July 7, 1997.  The June 1998 rating 
decision denied an increased rating for the veteran's 
service-connected shell fragment wound disability.  

The Board notes here that the veteran's appeal also initially 
included service connection claims based on tinnitus and 
bilateral hearing loss.  By rating decisions dated in March 
2000 and August 2000, the RO established service connection 
for tinnitus and bilateral hearing loss.  These actions 
constituted a full grant of the benefit sought as to those 
issues (service connection).  The claims file does not show 
that a notice of disagreement has been received to initiate 
an appeal from the assignment of disability ratings for 
tinnitus and/or hearing loss.  See Holland v. Gober, 10 Vet. 
App. 433 (1997).

The Board also acknowledges that by rating decision in 
November 1999, service connection for multiple disorders was 
denied and entitlement to a total compensation rating based 
on individual unemployability was also denied.  It appears 
that a notice of disagreement was received, and the RO issued 
a statement of the case in March 2000.  However, the claims 
file does not reflect that a substantive appeal has been 
received to complete an appeal as to any of these issues.  38 
U.S.C.A. § 7105(a) (West 1991).


FINDINGS OF FACT

1.  The veteran's service-connected degenerative arthritis, 
lumbar spine, is manifested by complaints of constant pain, 
severe loss of range of motion, and radiculopathy, but 
without ankylosis, demonstrable muscle spasm or absent ankle 
jerk.

2.  The veteran's service-connected shell fragment wound, 
right buttock scar is manifested by complaints of periodic 
drainage; clinical examination has not revealed any drainage, 
but has shown only a well-healed, non-tender scar with no 
muscle damage or resulting limitation of function. 


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of a disability 
evaluation in excess of 40 percent for degenerative 
arthritis, lumbar spine, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5292 (1999).

2.  The schedular criteria for entitlement to an increased 
(compensable) rating for shell fragment wound, right buttock, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991) 38 
C.F.R. §§ 4.7, 4.56, Diagnostic Codes 5317, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for his low back disability, and, as such, his 
claim for the assignment of a higher evaluation is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, since the lumbar spine issue 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The veteran's claim for an 
increased (compensable) rating for his shell fragment wound 
is also well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992). 

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  
After reviewing the evidence of record, which includes recent 
VA examinations, the Board finds that the RO has taken 
appropriate steps to develop the evidence and that no further 
action is required to meet the duty to assist the veteran in 
this regard.  Despite contentions to the contrary, the Board 
finds that the several examination reports are comprehensive 
enough in relation to the disabilities at issue and of 
sufficient detail to allow for equitable evaluation of the 
veteran's disabilities.  It appears that clinical findings 
have been reported to allow for evaluation in keeping with 
applicable rating criteria.  Range of motion testing as well 
as other clinical tests have been accomplished.  The record 
also includes the reports of x-ray tests.  Under the 
circumstances, the Board finds the examinations to be 
adequate.  The duty to assist the veteran has been met.  38 
U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

I.  Degenerative Arthritis, Lumbar Spine.

The veteran is currently rated at 40 percent for his 
degenerative arthritis, lumbar spine, under Diagnostic Codes 
5010-5292.  This is the highest rating available under these 
Codes.  The Board notes that a rating in excess of 40 percent 
is available where there is complete bony fixation 
(ankylosis) of the spine (Diagnostic Code 5286), unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289), or 
residuals of a fractured vertebra (Diagnostic Code 5285).  
However, since there is no evidence of fractured vertebrae, 
complete bony fixation of the spine, or ankylosis of the 
lumbar spine, Diagnostic Codes 5285, 5286, and 5289 are not 
for application.

The Board notes here that a January 1998 private medical 
record noted an impression of early degenerative disc disease 
of the upper lumbar spine, although other examination reports 
do not appear to list such a diagnosis.  At any rate, while a 
rating in excess of 40 percent is available under Code 5293 
for intervertebral disc syndrome, it appears from the record 
that only degenerative arthritis of the lumbar spine has been 
service-connected.  However, to the extent that the 
provisions of Code 5293 might be applied by analogy, the 
Board is still unable to find that a rating in excess of 40 
percent is warranted.  

Under Diagnostic Code 5293, the next higher rating of 60 
percent is for application where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

A review of the record indicates that the veteran does not 
the symptoms required for a 60 percent rating under 
Diagnostic Code 5293.  A VA examination performed in December 
1997 indicated that the veteran's spinal musculature was 
normal.  A private record dated in January 1998 noted that 
the veteran's deep tendon reflexes were symmetrical and 
brisk; there was no sensory loss or motor deficit.  A 
February 1999 VA examination revealed that no paravertebral 
muscle spasm was elicited; knee jerks and ankle jerks were 
present.  Some motor weakness was elicited, and the diagnosis 
noted radiation of pain suggesting radiculopathy.  A November 
1999 general VA examination noted that the spine had no 
paravertebral masses.  The neurologic portion of the 
examination indicated that knee and ankle jerks were equal; 
there were no pathologic reflexes elicited.  In other words, 
while the veteran's back condition is manifested by 
complaints of pain and severe limitation of motion, it cannot 
by analogy be viewed as being manifested by persistent 
symptoms compatible with pronounced sciatic neuropathy, such 
as absent ankle jerk or other neurological findings.  

It is clear from the record that the veteran suffers chronic 
pain associated with his low back disability.  The Board 
notes that the veteran has complained that prolonged walking, 
standing, and sitting aggravate his pain.  Further, medical 
records reflect that the veteran has severe loss of range of 
motion of the lumbar spine.  For example, the November 1999 
VA examination revealed that the veteran's lumbar spine had 
forward flexion to only 15 degrees, with backward extension 
limited to 5 degrees; the veteran was unable to walk on his 
heels or toes.  X-rays have revealed degenerative changes 
throughout the lumbar spine.  However, while recognizing 
these findings, the record does not demonstrate any resulting 
additional functional loss due to pain, weakness, 
incoordination or fatigue to more nearly approximate the 
criteria for a 60 percent rating under Code 5293.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 36-97.  In other words, even if Diagnostic 
Code 5293 is applied, the criteria for a rating in excess of 
40 percent is not warranted. .

Based on this record, the Board finds that the preponderance 
of the evidence is against entitlement to a rating in excess 
of 40 percent for the veteran's back disability during any 
period of time covered by the appeal.  38 U.S.C.A. § 5107(b); 
Fenderson.  

II.  Shell Fragment Wound, Right Buttock.

In March 1986, the veteran was granted service connection for 
a shell fragment wound, right buttock, and a noncompensable 
disability rating was assigned pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  A compensable evaluation for scars 
(other than burn scars or disfiguring scars of the head, 
face, or neck) requires that they be poorly nourished, with 
repeated ulceration, that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, and 7805.

A March 1969 service medical record indicates that the 
veteran sustained a fragment wound of the right buttocks from 
a mortar wound and underwent debridement.  The veteran's 
February 1970 service discharge examination noted a scar of 
the right buttock.

VA examination in January 1993 showed a well-healed, 
circular, nonelevated scare on the right buttock.  The 
examiner commented that the scar "certainly does not inhibit 
or limit the function of the gluteus maximus muscle on the 
right."  The size of the scar was estimated by the examiner 
to be 1 cm. in diameter and was reported to be the only scar 
present. 

A February 1999 VA examination noted a flat, whitish area 
over the right gluteal region.  Below and lateral to this 
area was a crusted area in the right gluteal region; the area 
was non-tender and no drainage was noted.

At a November 1999 VA examination, the veteran complained of 
intermittent discomfort and drainage in the right buttock.  
Examination revealed a 2 centimeter scar over the right 
gluteal area with no tenderness, ulceration, or drainage 
noted.  The diagnosis was scar over the right gluteal are 
with a history of intermittent drainage.

After reviewing the evidence of record, the Board concludes 
that the veteran's service-connected scar is appropriately 
rated at the noncompensable disability level under Diagnostic 
Code 7805.  There is no objective evidence that the veteran's 
scar is tender or painful on objective demonstration, nor is 
there any objective evidence that the scar results in any 
limitation of function of any affected part.  Moreover, 
despite the history reported by the veteran, examinations 
have not documented any repeated ulceration.  Accordingly, a 
compensable rating is not warranted under Codes 7803, 7804, 
7805.

The Board notes the contention that the shell fragment wound 
is not rated under the appropriate diagnostic code.  However, 
the March 1999 statement of the case shows that the RO duly 
considered the provisions of Diagnostic Code 5317 which 
applies to muscle injury to the gluteus maximus.  Under that 
Code, slight muscle disability warrants a noncompensable 
rating and moderate muscle disability warrants a 20 percent 
rating.  

With regard to slight and moderate muscle disability, 38 
C.F.R. § 4.56(c-d) provides:

(1)  Slight disability of muscles.

     (i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

     (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs of muscle disability as defined in 
paragraph (c) of this section.  

     (iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

The Board believes it clear that under Diagnostic Code 5317 
there is also no basis for assignment of a compensable 
rating.  The medical evidence convincingly shows that the 
only real residual is a small scar which has been described 
repeatedly by trained medical personnel as nontender with no 
drainage.  No actual muscle damage has been documented and 
there is clearly no muscle impairment resulting from the 
injury.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the claim for an increased rating claim 
for shell fragment wound, right buttock.  38 U.S.C.A. § 
5107(b).

III.  Conclusion.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation of 
either disability on an extraschedular basis.  For example, 
it has not been shown that the veteran's low back or shell 
fragment wound disability has resulted in frequent 
hospitalizations or caused a marked interference with his 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board also notes that an IME opinion has been requested 
on behalf of the veteran in conjunction with his current 
appeal.  The necessity of obtaining such an opinion is left 
to the discretion of the Board.  Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  While the law authorizes procurement of an 
advisory medical opinion from one or more medical experts who 
are not VA employees when warranted by the medical complexity 
or controversy involved in a pending claim (38 C.F.R. § 
3.328), the need for such an action is not shown in the 
present matter.


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals



 

